DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 12/21/2020 has been entered. Claims 1-13, are currently pending in the application while claims 8-13 are withdrawn from consideration. The amendments submitted have rendered moot the previously applied rejections under 35 USC 112(b).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In particular, regarding the applicant’s argument regarding the rejection under 35 USC 103 of claims 1, 3-5, and 7, the applicant argues that hindsight reconstruction relied only upon the applicant’s own reasoning for the combination of references. The examiner respectfully disagrees with this argument. For example, the secondary Huang reference in cited paragraph 0016, states that proper photoacoustic sensor placement is associated with improved measurements, unexpected change or diminishment of the acoustic signal may indicate that 
With regards to the previously applied rejection under 35 USC 103 of claim 1, the applicant argues that the Voix reference does not disclose the limitation of “at least two sensing elements detect” because Voix is related to detection of a single ear device. The examiner respectfully disagrees with this argument. Cited paragraph 0142 of Voix teaches that the calibration is applied to at least two sensing elements when it states, calibrating first and second sound measurement devices.
With further regards to the previously applied rejection under 35 USC 103 of claim 1, the applicant argues that the Voix reference does not disclose the limitation of the claimed “pre-determined set of tones” because it only references a “reference sound level.” The examiner respectfully disagrees with this argument. The previous rejection makes reference to Voix Paragraph 0142, which states measuring first and second reference sound levels with the dual probe when being submitted to a reference sound source. Additionally, Voix Paragraph 0100 and Fig. 1, make reference to element 24 which is responsible for generating the reference sound source.
With further regards to the previously applied rejection under 35 USC 103 of claim 1, the applicant argues that the Voix reference is only concerned with the volume (read, 
In response to applicant's argument that the previously applied Huang reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Huang reference and the applicant
With further regards to the previously applied rejection under 35 USC 103 of claim 1, the applicant argues that the Huang reference is not properly applied to the invention as claimed because it detects physiological changes which the device itself generates and the device of Huang does not specifically mention that the device may measure blood flow through 
Regarding the previously applied rejection under 35 USC 103 of claim 2, the applicant argues that the range of 50 to 500 Hz taught by Hudgins would destroy the applicants invention of utilizing a range between 40 and 1500 Hz because Hudgins teaches seeking sounds related to coronary disease and not toward carotid disease. The examiner respectfully disagrees with this argument. The arguments suggestion that the range of 50-500 Hz does not suitably provide a sound picture towards carotid artery disease is not commensurate in scope with the claimed invention. The invention as claimed does not specify that a carotid artery disease is diagnosed as the applicant implies. Furthermore, the range of 50 to 500 Hz does not exceed the range of 40 to 1600 Hz and is therefore within the range as claimed in claim 2.
With regards to the previously applied rejection under 35 USC 103 of claim 6, the applicant argues that the Fredelake reference teaches the second step of the applicant’s two-step process and not the first. The examiner respectfully disagrees with this argument. Fredelake teaches in cited paragraph 0036 determining the difference between the output signal characteristic value and the reference signal characteristic value which represents the 
With further regards to the previously applied rejection under 35 USC 103 of claim 6, the applicant argues that none of the references alone or in combination fairly teach the 5% variance recited in claim 6. The examiner respectfully disagrees with this argument. The applicant’s disclosure has placed no criticality on the 5% variance threshold. Therefore as previously written, paragraph 0003 of Fredelake provides a motivation to set the variance threshold at a value of 5% or greater as claimed, for the purpose of identifying sensor degradation through a “drift” in the measurements.
With regards to the previously applied rejection under 35 USC 103 of claim 1, the applicant argues that estimating a transfer function within the body or biological system from sound measurements is not the same as measuring from a base unit because it is the same as taking a sound and applying it within the body and receiving a result from that sound through the body and therefore one of ordinary skill in the art would know that it is not referring to a quality control procedure. The examiner respectfully disagrees with this argument. In particular Sandler discloses in paragraph 0104, that one or more sensors will double as a sound input or separate input devices can be used, the input signal may be a chirp, sweeping pure tone. Such a sound represents generating the pre-determined set of tones as claimed. Additionally, estimating a transfer function based on the pre-determined tones necessitates comparing the measured tones to generated pre-determined tones, as occurs in the claimed method of claim 1.
With further regards to the previously applied rejection under 35 USC 103 of claim 1, the applicant argues that the Huang reference relates to detecting if a device is displaced from its position which is different than the applicant’s invention of determining blood flow through the carotid artery. The examiner respectfully refers the applicant to the above arguments which are directed to the Huang reference measuring from a carotid artery.
With regards to the previously applied rejection under 35 USC 103 of claim 2, the applicant argues similarly to the arguments provided above regarding the application of the Hudgins reference to the frequency range recited. The examiner respectfully disagrees with this argument and directs the applicant to the responses above.
With regards to the previously applied rejection under 35 USC 103 of claim 6, the applicant argues similarly to the arguments provided above regarding the application of the Fredelake reference to the 5% variance threshold and first quality control procedure. The examiner respectfully disagrees with this argument and directs the applicant to the responses above.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Claim 1 recites the generic placeholder “sensing elements” (see MPEP 2181(I)(A) - “element for”) coupled with the functional language “detect said set of tones” and “detect said sounds generated by heart and blood flow.” Therefore the term “sensing elements” is being interpreted using 35 USC 112(f) in this application. Paragraph 0059 states that piezoelectric sensors can be used in sensor pods to detect sounds in a range of frequencies which could indicate carotid stenosis. Therefore the term “sensing elements” is being interpreted to refer to piezoelectric sensors for detecting a set of tones and sounds generated by heart and blood flow or functional equivalents thereof. 
Claim 1 recites the generic placeholder “base unit” (see MPEP 2181(I)(A) - “unit for”) coupled with the functional language “playing a predetermined set of tones.” Paragraph 0034 of the instant application states that the base unit comprises at least one speaker, and an array comprising at least three sensor pods. Therefore the term “base unit” is being interpreted as a speaker with three sensing pods or functional equivalents thereof for playing a predetermined set of tones.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0249293 A1 to Sandler et al. (Hereinafter Sandler) in view of US 2015/0051473 A1 to Huang et al. (Hereinafter Huang) in further view of US 2005/0123146 A1 to Voix et al (Hereinafter Voix).
Regarding claim 1, Sandler discloses a method for measuring sound from vortices in the carotid artery (Sandler Paragraph 0033, the disclosed method may be applicable to applications such as stenosis within the arteries, for example the acoustic detection methods may be used to detect an occlusion or stenosis within one or more of the carotid arteries) comprising:
At least two acoustic sensing elements (Sandler Paragraph 0036, sensors 31-33 may be contact or non-contact transducers that detect vibrations or sounds, by way of example only, the sensors may be contact microphones or non-contact vibration sensors).
Detecting sounds generated by the heart and sounds from vortices in the carotid artery for at least 30 seconds (Sandler Paragraph 0069, to establish baseline acoustic characteristics, block 400 acquires and digitizes a first set of acoustic signals, the acquisition time employed at block 400 may be, for example, between ten and thirty seconds, or any other suitable time period. Sandler Paragraph 0033, acoustic detection methods and apparatus disclosed herein may be used to detect compromise, e.g. stenosis, within one or more of the carotid arteries).
A second quality control procedure on the at least two sensors wherein the second quality control procedure is performed by detecting sounds generated by the heart and by blood flow through the carotid artery (Sandler Fig. 20 element 600, acquire and digitize signals from a plurality of acoustic sensors located along the vessel to be tested, element 604, calculate amplitude of all signals; Sandler Paragraph 0033, the disclosed method may be applicable to applications such as stenosis within the arteries, for example the acoustic detection methods may be used to detect an occlusion or stenosis within one or more of the carotid arteries). Wherein the at least two sensing elements detect said sounds generated by the heart and blood flow through the carotid artery (Sandler Fig. 20 element 600, acquire and digitize signals from a plurality of acoustic sensors located along the vessel to be tested, element 604, calculate amplitude 
Sandler does not directly disclose:
That the predetermined thresholds represents a previously recorded set of sounds corresponding to the sounds generated by the heart and blood flow through the carotid artery.
A first quality control procedure on at least two sensing elements, wherein said quality control procedure is performed by playing a pre-determined set of tones within a base unit, wherein said at least two sensing elements detect said set of tones and wherein said detected tones are compared to said pre-determined set of tones.
Huang teaches a sensor assembly capable of measuring signals over a large artery (Huang Paragraph 0046, the sensor assembly may be placed over a large artery). Huang teaches a predetermined threshold for identifying if a photoacoustic sensor assembly has become dislodged from a user’s skin that represents a previously recorded set of sounds corresponding to the sounds generated by the heart and blood flow (Huang Paragraph 0044, the system may determine that the sensor assembly 150 has become dislodged from the skin and/or is not 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the method for measuring sounds in the carotid artery of Sandler with the method of determining if a photoacoustic device is in proper contact with a subject by identifying changes in signal data of Huang for the purpose of improving measurements through proper placement and being able to identify improper sensor placement through detecting unexpected changes of the acoustic signal (Huang Paragraph 0016, proper photoacoustic sensor placement is associated with improved measurements, unexpected change or diminishment of the acoustic signal may indicate that the sensor is improperly placed on or removed from the patient’s tissue).
The Sandler/Huang combination does not directly disclose:
A first quality control procedure on at least two sensing elements, wherein said quality control procedure is performed by playing a pre-determined set of tones within a base unit, wherein said at least two sensing elements detect said set of tones and wherein said detected tones are compared to said pre-determined set of tones.
Voix teaches a method for objectively assessing acoustical performance of a device (Voix Abstract, a method for objectively assessing acoustical performance of an in-ear device). Voix 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the acoustic monitoring method of Scanlon with the first quality control calibration procedure for the acoustic sensor calibration method of Voix for the purpose of ensuring proper functioning of the device as well as real-time reassessment for accurate measurements (Voix Paragraph 0150, the calibration is typically performed before each test to ensure proper functioning of the dual probe as well as the real-time reassessment of the transfer function thereof for accurate measurements).
Regarding claim 3, the Sandler/Huang/Voix combination teaches the method of claim 1 as above, wherein a further step (d) comprises eliminating sounds from the carotid artery that are outside of the range of about 2000 Hz (Sandler Paragraph 0037, the sensors 31-33 send electrical signals via wires to the signal conditioning block, the signal conditioning block may include a low pass filter having a cutoff frequency of about 2000 Hz).
However the Sandler/Huang/Voix combination does not explicitly disclose eliminating sounds that are outside of the range of 40 Hz and 1600 Hz.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the filter of the Sandler/Huang/Voix combination from 2000 Hz to excluding frequencies above 1600 Hz and below 40 Hz as the applicant appears to have placed no criticality on the claimed range (see paragraph 0059 of the instant application, sounds at issue are typically found in the 40 to 1600 Hz range; see also paragraph 0087, vortex motions exist in a range between about 40 to about 1600 Hz) and since it has been held that in “the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).Regarding claim 4, the Sandler/Huang/Voix combination teaches the method of claim 3 as above, comprising a further step (e) comprising generating a power spectral density graph of the sounds from step (d) (Sandler Paragraph 0066 and Figs. 5-12, the significant differences in the temporal and/or spectral characteristics, which are depicted by way of example in Figs. 5-12, may be used in conjunction with the methods described herein to detect vascular abnormality; Sandler Paragraph 0068, the power spectral density was calculated using an FFT, the dominant frequency was then found by determining the frequency having the highest power level within the mean spectral density function).
Regarding claim 5, the Sandler/Huang/Voix combination teaches the method of claim 1 as above, comprising three sensor pods (Sandler Paragraph 0036, sensors 31-33 may be contact or non-contact transducers that detect vibrations or sounds).
Regarding claim 7, the Sandler/Huang/Voix combination teaches the method of claim 1 as above. The Sandler/Huang/Voix combination discloses the method, wherein in step b, if the detected sounds compared to the previously recorded sounds have a variance of more than 20% or more relative to the amplitude (Huang Paragraph 0044, the system may determine that the sensor assembly 150 has become dislodged from the skin and/or is not positioned on the patient’s skin if the metric, e.g. amplitude, changes by more than 15%, 20%, or more over a period of time during monitoring), then the sensing elements need to be repositioned (Huang Paragraph 0044, the system may determine that the sensor assembly 150 has become dislodged from the skin and/or is not positioned on the patient’s skin).
While The Sandler/Huang/Voix combination discloses that the variance threshold may be greater than the exemplary values listed (Huang Paragraph 0044, “more than 1%, 5%... 20% or more”. Emphasis added), and even though 20% or more encompasses ‘more than 25%’, the Sandler/Huang/Voix combination does not explicitly disclose that the variance threshold is 25%.
The applicant appears to have placed no criticality on the value of a 25% variance threshold (see Paragraph 0086 of the instant application, where the quality control test confirms the appropriate position, “typically” a variance of about less than 25%. And Paragraph 0086 of the instant application continued, preferred variances to the wavelength and amplitude are between about 0.1% to about 400% for this test). Additionally, the Sandler/Huang/Voix combination teaches that the threshold  for determining if the sensor is properly positioned on the target (Huang Paragraph 0044, determine that the sensor assembly is applied to the patient’s skin if various metrics related to the received signal meet certain minimum thresholds or is otherwise determined to be qualified) may be optimized based on historical data and/or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally or alternatively, and not precluding the conclusions above, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sandler/Huang combination by making the variance threshold 25% as the applicant appears to have placed no criticality on a 25% variance threshold (see Paragraph 0086 of the instant application, where the quality control test confirms the appropriate position, “typically” a variance of about less than 25%. And Paragraph 0086 of the instant application continued, preferred variances to the wavelength and amplitude are between about 0.1% to about 400% for this test) and since it has been held that in “the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0249293 A1 to Sandler et al. (Hereinafter Sandler) in view of US 2015/0051473 A1 to Huang et al. (Hereinafter Huang) in further view of US 2005/0123146 A1 to Voix et al (Hereinafter Voix) as applied to claim 1 above, and further in view of US 6,048,319 A to Hudgins et al. (Hereinafter Hudgins).
Regarding claim 2, the Sandler/Huang/Voix combination teaches the method of claim 1 as above. The Sandler/Huang/Voix combination does not directly disclose the method wherein the sounds detected from the vortices in the carotid artery are between 40 Hz and 1600 Hz.
Hudgins teaches a method for detecting coronary stenosis using an acoustic sensor (Hudgins Abstract, method and apparatus for detecting coronary stenosis, the apparatus comprises an acoustic sensor). Hudgins further teaches the method for detecting coronary stenosis including detecting sounds from the heart between 40 Hz and 1600 Hz (Hudgins Col. 4 Lines 10-20, the output from the microphone is passed through a band pass filter which limits recordation only to those heart sounds whose frequency content lies between about 50-500 Hz; Hudgins Col. 4 Lines 34-45, it will be recognized that a signal generated from the acoustic sensor will necessarily indicate those sounds generated between the range of 50 Hz to 500 Hz).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sandler/Huang/Voix combination with the method of Hudgins of detecting sounds between 40 Hz and 1600 Hz for .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0249293 A1 to Sandler et al. (Hereinafter Sandler) in view of US 2015/0051473 A1 to Huang et al. (Hereinafter Huang) in further view of US 2005/0123146 A1 to Voix et al (Hereinafter Voix) as applied to claim 1 above, and further in view of US 2016/0158546 A1 to Fredelake.
Regarding claim 6, the Sandler/Huang/Voix combination teaches the method of claim 1 as above including the method wherein sensing elements detect a reference set of tones and wherein said detected tones are compared to said pre-determined set of tones (Voix paragraph 0141, determining that the reference sound level is within a predetermined sound level amplitude range). 
The Sandler/Huang/Voix combination does not directly teach the method of claim 1 wherein if the comparison between said detected tones and said pre-determined tones has a variance of more than 5% relative to the amplitude or wavelength, then the sensing element is determined to be faulty.
Fredelake teaches a system and method for detecting degradation of a acoustic transducer (Fredelake Paragraph 0003, environmental contaminants and ordinary wear due to continued operation may cause a microphone to degrade, degradation may manifest itself as a 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sandler/Huang/Voix combination with the algorithm of Fredelake for detecting degradation of an acoustic transducer for the purpose of making a user aware of the degradation so that the quality of the acoustic transducer can be improved (Fredelake Paragraph 0055, the user can be notified of the degraded microphone and take one or more actions to address the quality level of the microphone, e.g. by cleaning, replacing, or otherwise doing something to the microphone to increase the quality level of the microphone).
The Sandler/Huang/Voix/Fredelake combination does not directly disclose that the difference threshold used for comparison is 5% relative to the amplitude or wavelength. 
The applicant appears to have placed no criticality on the value of a 5% variance threshold (see Paragraph 0083 of the instant application, if the measured sounds are greater than a slight drift, i.e. greater than “about” 5% with regard to the wavelength and the amplitude. Paragraph 0083 of the instant application continued, an appropriate error range includes between “about” 0.1 to “about” 20% for this quality control provision). It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to set the threshold of the Sandler/Huang/Voix/Fredelake combination to be 5% relative to the wavelength and amplitude because the threshold of the Sandler/Huang/Voix/Fredelake combination is meant to indicate a drift in the signal indicative of sensor degradation (Fredelake Paragraph 0003, degradation may manifest itself as a general decrease in sensitivity e.g. drift. Fredelake Paragraph 0014, the threshold condition may indicate that a quality level of the microphone is below an acceptable level. Fredelake Paragraph 0018, determine that the quality level of the microphone is below an acceptable level i.e. that the microphone has degraded in quality; see Paragraph 0083 of the instant application, if the measured sounds are greater than a slight drift, i.e. greater than “about” 5%).

Although the above rejection adequately addresses each of the limitations in claims 1-7, the below rejection of claims 1-7 is presented to offer an additional possible interpretation of the first quality control procedure of claim 1 in view of the Sandler reference.
Claims 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0249293 A1 to Sandler et al. (Hereinafter Sandler) in view of US 2015/0051473 A1 to Huang et al. (Hereinafter Huang).
Regarding claim 1, Sandler discloses a method for measuring sound from vortices in the carotid artery (Sandler Paragraph 0033, the disclosed method may be applicable to applications such as stenosis within the arteries, for example the acoustic detection methods may be used to detect an occlusion or stenosis within one or more of the carotid arteries) comprising:
At least two acoustic sensing elements (Sandler Paragraph 0036, sensors 31-33 may be contact or non-contact transducers that detect vibrations or sounds, by way of example only, the sensors may be contact microphones or non-contact vibration sensors).
Detecting sounds generated by the heart and sounds from vortices in the carotid artery for at least 30 seconds (Sandler Paragraph 0069, to establish baseline acoustic characteristics, block 400 acquires and digitizes a first set of acoustic signals, the acquisition time employed at block 400 may be, for example, between ten and thirty seconds, or any other suitable time period).
Performing a first quality control procedure on at least two sensing elements (Sandler Paragraph 0104, Estimate the transfer function within the body from sound measurements, for that purpose one or more sensors will double as a sound input or separate input devices can be used), wherein said quality control procedure is performed by playing a pre-determined set of tones within a base unit (Sandler Paragraph 0104, for that purpose one or more sensors will double as a sound input or 
A second quality control procedure on the at least two sensors wherein the second quality control procedure is performed by detecting sounds generated by the heart and by blood flow through the carotid artery (Sandler Fig. 20 element 600, acquire and digitize signals from a plurality of acoustic sensors located along the vessel to be tested, element 604, calculate amplitude of all signals; Sandler Paragraph 0033, the disclosed method may be applicable to applications such as stenosis within the arteries, for example the acoustic detection methods may be used to detect an occlusion or stenosis within one or more of the carotid arteries). Wherein the at least two sensing elements detect said sounds generated by the heart and blood flow through the carotid artery (Sandler Fig. 20 element 600, acquire and digitize signals from a plurality of acoustic sensors located along the vessel to be tested, element 604, calculate amplitude of all signals; Sandler Paragraph 0033, the disclosed method may be applicable to applications such as stenosis within the arteries, for example the acoustic detection methods may be used to detect an occlusion or stenosis within one or more of the carotid arteries), and said detected sounds are compared to a threshold to determine sensor malfunction (Sandler Paragraph 0090, in block 606 if the signal amplitude it 
Sandler does not directly disclose:
That the predetermined thresholds represents a previously recorded set of sounds corresponding to the sounds generated by the heart and blood flow through the carotid artery.
Huang teaches a sensor assembly capable of measuring signals over a large artery (Huang Paragraph 0046, the sensor assembly may be placed over a large artery). Huang teaches a predetermined threshold for identifying if a photoacoustic sensor assembly has become dislodged from a user’s skin that represents a previously recorded set of sounds corresponding to the sounds generated by the heart and blood flow (Huang Paragraph 0044, the system may determine that the sensor assembly 150 has become dislodged from the skin and/or is not positioned on the patient’s skin if the metric, e.g. amplitude, changes by more than 20% or more over a period of time during monitoring; Huang Fig. 5, sensor assembly 150 is a photoacoustic sensing device including acoustic detector 154 and light source 152; Huang Paragraph 0039, in certain embodiments the sensing elements 26 may broadly comprise the acoustic detector configured to generate the acoustic signal that may indicate whether the sensor assembly is positioned on the patient’s tissue).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the method for measuring sounds in the carotid artery of Sandler with the method of determining if a photoacoustic 
Regarding claim 3, the Sandler/Huang combination teaches the method of claim 1 as above, wherein a further step (d) comprises eliminating sounds from the carotid artery that are outside of the range of about 2000 Hz (Sandler Paragraph 0037, the sensors 31-33 send electrical signals via wires to the signal conditioning block, the signal conditioning block may include a low pass filter having a cutoff frequency of about 2000 Hz).
However the Sandler/Huang combination does not explicitly disclose eliminating sounds that are outside of the range of 40 Hz and 1600 Hz.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the filter of the Sandler/Huang combination from 2000 Hz to excluding frequencies above 1600 Hz and below 40 Hz as the applicant appears to have placed no criticality on the claimed range (see paragraph 0059 of the instant application, sounds at issue are typically found in the 40 to 1600 Hz range; see also paragraph 0087, vortex motions exist in a range between about 40 to about 1600 Hz) and since it has been held that in “the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 
Regarding claim 5, the Sandler/Huang combination teaches the method of claim 1 as above, comprising three sensor pods (Sandler Paragraph 0036, sensors 31-33 may be contact or non-contact transducers that detect vibrations or sounds).
Regarding claim 7, the Sandler/Huang combination teaches the method of claim 1 as above. The Sandler/Huang combination discloses the method, wherein in step b, if the detected sounds compared to the previously recorded sounds have a variance of more than 20% or more relative to the amplitude (Huang Paragraph 0044, the system may determine that the sensor assembly 150 has become dislodged from the skin and/or is not positioned on the patient’s skin if the metric, e.g. amplitude, changes by more than 15%, 20%, or more over a period of time during monitoring), then the sensing elements need to be repositioned (Huang Paragraph 0044, the system may determine that the sensor assembly 150 has become dislodged from the skin and/or is not positioned on the patient’s skin).
While The Sandler/Huang combination discloses that the variance threshold may be greater than the exemplary values listed (Huang Paragraph 0044, “more than 1%, 5%... 20% or more”. Emphasis added), and even though 20% or more encompasses ‘more than 25%’, the Sandler/Huang combination does not explicitly disclose that the variance threshold is 25%.
The applicant appears to have placed no criticality on the value of a 25% variance threshold (see Paragraph 0086 of the instant application, where the quality control test confirms the appropriate position, “typically” a variance of about less than 25%. And Paragraph 0086 of the instant application continued, preferred variances to the wavelength and amplitude are between about 0.1% to about 400% for this test). Additionally, the Sandler/Huang combination teaches that the threshold  for determining if the sensor is properly positioned on the target (Huang Paragraph 0044, determine that the sensor assembly is applied to the patient’s skin if various metrics related to the received signal meet certain minimum thresholds or is otherwise determined to be qualified) may be optimized based on historical data and/or patient characteristics (Huang Paragraph 0044, again, such tolerances or metrics may be set at a manufacturing stage, may be adaptively set prior to or during a monitoring session for each patient based on historical data, and/or may be set or adjusted by a user based on user preferences and/or patient characteristics, for example) and as such the variance threshold is disclosed to be a result effective variable in that changing the threshold changes the tolerance for a deviation in data required before the sensor is determined to not be in proper contact. Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sandler/Huang combination by making the variance threshold 25% as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally or alternatively, and not precluding the conclusions above, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sandler/Huang combination by making the variance threshold 25% as the applicant appears to have placed no criticality on a 25% variance threshold (see Paragraph 0086 of the instant application, where the quality control test confirms the appropriate position, “typically” a variance of about less than 25%. And Paragraph 0086 of the instant application continued, preferred variances to the wavelength and amplitude are between about 0.1% to about 400% for this test) and since it has been held that in “the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0249293 A1 to Sandler et al. (Hereinafter Sandler) in view of US 2015/0051473 A1 to Huang et al. (Hereinafter Huang) as applied to claim 1 above, and further in view of US 6,048,319 A to Hudgins et al. (Hereinafter Hudgins).
Regarding claim 2, the Sandler/Huang combination teaches the method of claim 1 as above. The Sandler/Huang combination does not directly disclose the method wherein the sounds detected from the vortices in the carotid artery are between 40 Hz and 1600 Hz.
Hudgins teaches a method for detecting coronary stenosis using an acoustic sensor (Hudgins Abstract, method and apparatus for detecting coronary stenosis, the apparatus comprises an acoustic sensor). Hudgins further teaches the method for detecting coronary stenosis including detecting sounds from the heart between 40 Hz and 1600 Hz (Hudgins Col. 4 Lines 10-20, the output from the microphone is passed through a band pass filter which limits recordation only to those heart sounds whose frequency content lies between about 50-500 Hz; Hudgins Col. 4 Lines 34-45, it will be recognized that a signal generated from the acoustic sensor will necessarily indicate those sounds generated between the range of 50 Hz to 500 Hz).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sandler/Huang combination with the method of Hudgins of detecting sounds between 40 Hz and 1600 Hz for purpose of utilizing the predictable result of removing unwanted high frequency signal noise, and large energy low frequency heart sounds (Hudgins Col. 4 Lines 15-20, removing the large amount of energy contained in the major heart sounds at frequencies below 50 Hz, and attenuating any noise having a frequency about 500 Hz).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0249293 A1 to Sandler et al. (Hereinafter Sandler) in view of US 2015/0051473 A1 to Huang et al. (Hereinafter Huang) as applied to claim 1 above, and further in view of US 2016/0158546 A1 to Fredelake.
Regarding claim 6, the Sandler/Huang combination teaches the method of claim 1 as above including the method wherein sensing elements detect a reference set of tones and 
The Sandler/Huang combination does not directly teach the method of claim 1 wherein in step a, if the comparison between said detected tones and said pre-determined tones has a variance of more than 5% relative to the amplitude or wavelength, then the sensing element is determined to be faulty. 
Fredelake teaches a system and method for detecting degradation of an acoustic transducer (Fredelake Paragraph 0003, environmental contaminants and ordinary wear due to continued operation may cause a microphone to degrade, degradation may manifest itself as a general decrease in sensitivity as well as a change in the frequency response of the microphone). Fredelake further teaches the method of comparing detected tones to a pre-determined reference signal (Fredelake Paragraph 0036, determine the difference between the output signal characteristic value and the reference signal characteristic value). Fredelake further teaches that if the difference between the detected tones and the reference signal is greater than a predetermined threshold, then the quality level of the acoustic transducer is not acceptable (Fredelake Paragraph 0036, if the difference is greater than a predetermined threshold, sound processor may determine that the quality level of the microphone is below the acceptable level).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Sandler/Huang combination of calculating a transfer function with pre-determined tones with the algorithm of 
The Sandler/Huang/Fredelake combination does not directly disclose that the difference threshold used for comparison is 5% relative to the amplitude or wavelength. 
The applicant appears to have placed no criticality on the value of a 5% variance threshold (see Paragraph 0083 of the instant application, if the measured sounds are greater than a slight drift, i.e. greater than “about” 5% with regard to the wavelength and the amplitude. Paragraph 0083 of the instant application continued, an appropriate error range includes between “about” 0.1 to “about” 20% for this quality control provision). It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to set the threshold of the Sandler/Huang/Fredelake combination to be 5% relative to the wavelength and amplitude because the threshold of the Sandler/Huang/Fredelake combination is meant to indicate a drift in the signal indicative of sensor degradation (Fredelake Paragraph 0003, degradation may manifest itself as a general decrease in sensitivity e.g. drift. Fredelake Paragraph 0014, the threshold condition may indicate that a quality level of the microphone is below an acceptable level. Fredelake Paragraph 0018, determine that the quality level of the microphone is below an acceptable level i.e. that the microphone has degraded in quality; see Paragraph 0083 of the instant application, if the measured sounds are greater than a slight drift, i.e. greater than “about” 5%).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791